DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-16 in the reply filed on 6/22/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: Page 5,  lines 14 and 17 delete “EPD” and replace it with –EDP--.  Page 16, line 22 delete “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapel et al. (US 2010/0141038) in view of CHENG (US 20170279267).
With respect to claim 1, Chapel discloses an automatic transfer switch system (transfer switch 50, figure 1), comprising; a switch unit having a first input for receiving a first power signal via a first power cord extending between said switch unit and first power outlet associated with a first power source (relay 12 receives a first input from a power 1), a second input for receiving a second power signal via a second power cord extending between said switch unit and a second power outlet associated with a second power source (figure 3 discloses that the relay 12 receives a second input from a second power cord via a second outlet), an output for providing a power signal to a connected load (figure 4 discloses providing power to equipment 26), and a switch for selectively connecting one of said first and second inputs to said output depending on a power signal status of at least one of said first and second power signals (figure 7 discloses switching between a primary power source and an alternate power source based on sense parameters, par. 0044).
Chapel; however, does not expressly disclose a power surge suppression circuit for suppressing power surges at said switch unit, said power surge suppression circuit being disposed at one of: 1) between said switch unit and one of said first and second power outlets, and 2) between said switch unit and said load.
CHENG discloses a surge current limiting circuit 130, figure 1,  for suppressing power surge signals, the surge suppression circuit is provided between relay unit 130 and a load.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the surge current limiting unit disclosed by CHENG in the device of Chapel, for the purpose of preventing surge current from being generated when switching between the two input voltage, for example (para. 0084).
With respect to claims 2, 10, Chapel in view of CHENG disclose the switch system of one of the Claims, wherein each of said first and second power cords includes a first end for connecting to said switch unit and a second end for connecting to one of said first and second power, and said power surge suppression circuit is disposed in-line on one of said first and second power cords between said first and second ends.  Figure 2 of CHENGT discloses that the surge limiting unit is provided in line with the inputs and outputs.
With respect to claims 3, 11, Chapel in view of CHENG disclose the switch system of one of the Claims, wherein said switch unit is configured such that said first power source is a primary power source of said switch unit and said power surge suppression circuit is disposed between said switch unit and said second outlet.  CHENG discloses providing the surge limiting circuit at any location, para. 0111.
With respect to claims 4, 12, Chapel in view of CHENG disclose the switch system of one of the Claims, wherein at least one of said first and second outlets is an outlet of a power strip.  Chapel discloses a power strip associated with the outlets paragraphs 0010, 0033, figure 4. 
With respect to claims 5, 13, Chapel in view of CHENG disclose the switch system of one of the Claims, wherein said switch unit is operative for switching from a first state, wherein said first input is connected the said output, and a second state, wherein said second input is connected to said output, in response to detecting one of a power outage and a degradation of said first power signal from said first power source.  Chapel and CHENG discloses switching to an alternate power source based on the state of the primary power source.
With respect to claims 6, 14, Chapel in view of CHENG disclose the switch system of one of the Claims, wherein said switch compromises a first electromechanical relay.  Chapel and CHENG disclose that the switches are relays.
With respect to claims 7, 15, Chapel in view of CHENG disclose the switch system of one of the Claims, wherein said switch compromises a solid-state switch.  Chapel discloses in paragraph 0006, 0030 implementing the switch via solid state coupling.
With respect to claims 8, 16, Chapel in view of CHENG disclose the switch system of one of the Claims, when said switch unit and said power surge suppression circuit are disposed in a switch housing of said switch unit.  Chapel discloses a switch module 4, thus it would have been obvious to have provided the surge limiting unit of CHENG inside the housing.
With respect to claim 9, Chapel discloses a method for use in manufacturing an automatic transfer switch, comprising; providing an automatic transfer switch system (transfer switch 50, figure 1), comprising; 1) a switch unit having a first input for receiving a first power signal via a first power cord extending between said switch unit and first power outlet associated with a first power source (relay 12 receives a first input from a power 1), a second input for receiving a second power signal via a second power cord extending between said switch unit and a second power outlet associated with a second power source(figure 3 discloses that the relay 12 receives a second input from a second power cord via a second outlet), an output for providing a power signal to a connected load (figure 4 discloses providing power to equipment 26), and a switch for selectively connecting one of said first and second inputs to said output depending on a power signal status of at least one of said first and second power signals (figure 7 discloses switching between a primary power source and an alternate power source based on sense parameters, par. 0044).
Chapel; however, does not expressly disclose  2) a power surge suppression circuit for suppressing power surges at said switch unit: disposing said power surge suppression circuit at one of: 1) between said switch unit and one of said first and second power outlets, and 2) between said switch unit and said load, wherein said switch unit compromises an electromechanical relay having a contact surface for making an electrical contact between an armature of said relay and a connected circuit; and applying an electrical signal to the said contact surface.  Chapel discloses in figures 4, 7 a relay 12 with respective contacts and providing electrical signals to the contacts.
CHENG discloses a surge current limiting circuit 130, figure 1,  for suppressing power surge signals, the surge suppression circuit is provided between relay unit 130 and a load.  CHENG discloses using relays with respective contacts and applying signals to control the relays and the contacts.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the surge current limiting unit disclosed by CHENG in the device of Chapel, for the purpose of preventing surge current from being generated when switching between the two input voltage, for example (para. 0084).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836